Exhibit 10

 

July 27, 2016

 

Mr. Michael J. Sharp

814 S Aldine Ave

Park Ridge, IL 60068

 

Re:                             Agreement and Mutual Release (the “Agreement”)

 

Dear Mike:

 

This will confirm the terms and conditions of your continued employment with and
your retirement from AAR CORP. (“AAR”). In consideration of the circumstances of
your continued employment with and your retirement from AAR, we have mutually
agreed to the following:

 

1.                                      Continued Employment and Retirement.

 

(a)                                 You will continue to serve as Chief
Financial Officer of AAR through July 31, 2016.  You will continue thereafter as
an employee until you retire from AAR on the earlier of December 5, 2016 and the
date you begin full-time employment with customary benefits with an employer
other than AAR (“New Employment”).  The period during which you remain employed
by AAR shall be referred to as the “Employment Period.”  You will continue to
receive your full salary, benefits and perquisites throughout the Employment
Period.  You also will be entitled to a pro rata bonus for your service as Chief
Financial Officer of AAR from June 1, 2016 through July 31, 2016 as determined
under the Company’s Fiscal 2017 Short-Term Incentive Plan at your present
salary, your present bonus opportunity of 70% of base salary and at the same
payout ratio as the other executive officers participating in the Plan, subject
to a cap of 100% of target.

 

(b)                                 From August 1, 2016 through the end of the
Employment Period, you will provide transitional financial and accounting
services, substantially similar in nature to those provided in your role as
Chief Financial Officer, as may be reasonably requested from time to time, to
support the transition of AAR’s new Chief Financial Officer and AAR’s Chief
Accounting Officer.

 

(c)                                  No later than the last day of the
Employment Period, you will return all AAR property including keys,
identification cards, credit cards, computer hardware and software,
telecommunications equipment, and all files, records and other documents
prepared or received in the course of your employment, except documents
reflecting your compensation and benefits and except that you are permitted to
keep your AAR-provided telephone, iPad and laptop.  You will not remove or
retain any other AAR property or documents without authorization from the Vice
President, General Counsel and Secretary.

 

--------------------------------------------------------------------------------


 

2.                                      Severance Arrangements.  In
consideration of all of your promises under this Agreement:

 

(a)                                 AAR will continue to pay you your salary for
twelve (12) months commencing on the day immediately following the last day of
the Employment Period, and continuing through and including December 5, 2017
(“Severance Pay”) in accordance with AAR’s bi-weekly pay periods in effect from
time to time, at your present rate of salary; provided, however, that (i) if you
begin New Employment on or before July 31, 2017, AAR will continue paying
Severance Pay through July 31, 2017, at which point Severance Pay will terminate
and (ii) if you begin New Employment after July 31, 2017, AAR will continue
paying Severance Pay through the earlier of December 5, 2017 and the date you
begin New Employment, at which point Severance Pay will terminate.  The period
during which AAR pays Severance Pay to you shall be referred to as the
“Severance Period.”

 

(b)                                 The amounts in Paragraph 2(a) will be
treated as supplemental wages for payroll tax purposes and subject to applicable
tax and other payroll deductions, but shall not be treated as compensation for
purposes of 401(k) contributions or contributions under the Supplemental Key
Employee Retirement Plan (“SKERP”).

 

(c)                                  AAR will pay the cost of your COBRA
coverage for medical and dental benefits for a period commencing on the first
day of the Severance Period and continuing through and including the last day of
the Severance Period.

 

(d)                                 AAR will make available to you career
counseling and outplacement services with a firm of our choosing at a price not
to exceed $10,000.

 

(e)                                  You will become retirement eligible under
the Company’s stock plans and the SKERP effective as of July 31, 2016 and,
accordingly, you will retain the benefit of all of your existing restricted
stock awards (performance and time-based), stock options and all SKERP awards
and respective balances, subject to and in accordance with the relevant benefit
plan document governing such awards, including without limitation, with respect
to the vesting schedule as it applies to retirement eligible participants.

 

3.                                      SKERP Contributions. You will receive
your employer-provided SKERP contributions from the period January 1, 2016
through the end of the Employment Period, including an Additional Supplemental
Company Contribution equal to 5% of salary earned by you through the end of the
Employment Period and 5% of the bonus earned by you for the fiscal year ended
May 31, 2016, which was paid in July 2016.

 

4.                                      Split Dollar Life Insurance.  You are
retirement eligible under your $1 million split dollar life insurance policy.

 

5.                                      Confidential Information/Trade Secrets. 
You acknowledge that during your employment that you had access to confidential
information and trade secrets which AAR regards and treats as confidential and
which are not known or accessible to competitors or other third persons not
having a legitimate need to know; which have value to AAR due to the
confidentiality thereof; and which if disclosed would result in substantial
competitive and business disadvantage to AAR (“Confidential Information”).  Such
information includes but is not limited to operational and financial
information, systems and processes; product design and technologies; customer
names, contact, product and financial information; marketing strategies and
plans; personnel

 

2

--------------------------------------------------------------------------------


 

strategies, plans and information; affiliation strategies and plans;
reorganization strategies and plans; cost and pricing strategies, plans and
data; vendors and suppliers; new product and service offerings; regulatory
matters; legal matters; and internal investigations. Confidential Information
shall not include information if (i) it has been published or is otherwise
readily available to the public other than by a breach of this Agreement or any
other agreement or (ii) it has been rightfully received by you from a third
party without confidential limitations. So long as the information remains
confidential, you shall not disclose or cause to be disclosed through others any
Confidential Information to any third person without the express written consent
of the CEO of AAR or his authorized designee, or as may be required by law. 
This paragraph shall be harmonized with any other agreements or provisions
concerning your use or disclosure of confidential information to provide the
greatest protection of Confidential Information available under law.  This
paragraph is not intended to replace any statutory rights and protections
applicable to the unauthorized use or disclosure of trade secrets and
confidential proprietary information.

 

6.                                      Adverse Comment Prohibited.  Neither
party will write, say or do anything, now or at any time in the future, which
would demean the reputation of the other party or which would in any way reflect
negatively on the other party’s reputation.

 

7.                                      Non-Admission.  Nothing in this
Agreement is intended or should be construed as an admission that you or AAR
engaged in any unlawful or wrongful conduct.

 

8.                                      Mutual Release.

 

(a)                                 YOU DO HEREBY FULLY, FINALLY AND
UNCONDITIONALLY RELEASE AND FOREVER DISCHARGE AAR AND ALL OF ITS AFFILIATED
COMPANIES, AND ALL OF THEIR FORMER AND CURRENT DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, AND ASSIGNS, IN THEIR PERSONAL AND CORPORATE CAPACITIES, FROM ANY AND
ALL LIABILITIES, ACTIONS, CAUSES OF ACTION, CLAIMS, RIGHTS, OBLIGATIONS,
DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS AND DEMANDS OF ANY AND EVERY KIND, KNOWN
AND UNKNOWN, LIQUIDATED AND UNLIQUIDATED, ABSOLUTE OR CONTINGENT, AT LAW OR IN
EQUITY, ENFORCEABLE UNDER ANY LOCAL, STATE OR FEDERAL STATUTE OR ORDINANCE, OR
UNDER THE COMMON LAW OF THE UNITED STATES OR ANY STATE, ARISING OUT OF OR
RELATED TO YOUR EMPLOYMENT OR RETIREMENT FROM EMPLOYMENT, INCLUDING BUT NOT
LIMITED TO CLAIMS FOR BENEFITS UNDER THE COMPANY’S POLICIES AND PROCEDURES OR
HANDBOOKS, OR THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,
ANY CLAIMS OF HARASSMENT OR DISCRIMINATION BASED UPON RACE, AGE, COLOR, NATIONAL
ORIGIN, ANCESTRY, RELIGION, MARITAL STATUS, SEX, SEXUAL ORIENTATION, CITIZENSHIP
STATUS, MEDICAL CONDITION OR DISABILITY UNDER TITLE VII OF THE CIVIL RIGHTS ACT
OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AMERICANS WITH DISABILITIES ACT,
SECTION 1981 OF THE CIVIL RIGHTS ACT OF 1866, THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
AS AMENDED, OR ANY OTHER FEDERAL STATE OR LOCAL LAW PROHIBITING DISCRIMINATION
IN EMPLOYMENT; CLAIMS OF BREACH OF IMPLIED OR EXPRESS CONTRACT, BREACH OF
PROMISE, MISREPRESENTATION, NEGLIGENCE, FRAUD, ESTOPPEL, DEFAMATION, INFLICTION
OF EMOTIONAL DISTRESS,

 

3

--------------------------------------------------------------------------------


 

VIOLATION OF PUBLIC POLICY, WRONGFUL OR CONSTRUCTIVE DISCHARGE, OR ANY OTHER
EMPLOYMENT RELATED TORT; EXCEPT ONLY (i) YOUR RIGHT TO ENFORCE THE TERMS OF THIS
AGREEMENT, AND (ii) THE RIGHTS DESCRIBED IN PARAGRAPH 15.  THIS RELEASE DOES NOT
WAIVE YOUR RIGHT TO FILE AN ADMINISTRATIVE CHARGE OF DISCRIMINATION BUT YOU
AGREE TO WAIVE ALL CLAIMS FOR DAMAGES OR OTHER RELIEF. NOTHING IN THIS RELEASE
REQUIRES YOU TO RELEASE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THIS AGREEMENT IS
EXECUTED, INCLUDING YOUR RIGHTS UNDER THE SKERP, THE AAR CORP. RETIREMENT
SAVINGS PLAN AND THE AAR CORP. RETIREMENT PLAN.

 

(b)                                 AAR DOES HEREBY FULLY, FINALLY AND
UNCONDITIONALLY RELEASE AND FOREVER DISCHARGE YOU, YOUR HEIRS, EXECUTORS,
ADMINISTRATORS, SPOUSE, CHILDREN, BENEFICIARIES, LEGAL REPRESENTATIVES, AGENTS,
SUCCESSORS AND ASSIGNS FROM ANY AND ALL LIABILITIES, ACTIONS, CAUSES OF ACTION,
CLAIMS, RIGHTS, OBLIGATIONS, DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS AND DEMANDS
OF ANY AND EVERY KIND, KNOWN AND UNKNOWN, LIQUIDATED AND UNLIQUIDATED, ABSOLUTE
OR CONTINGENT, AT LAW OR IN EQUITY, ENFORCEABLE UNDER ANY LOCAL, STATE OR
FEDERAL STATUTE OR ORDINANCE, OR UNDER THE COMMON LAW OF THE UNITED STATES OR
ANY STATE, ARISING OUT OF OR RELATED TO YOUR EMPLOYMENT OR RETIREMENT FROM
EMPLOYMENT, INCLUDING BUT NOT LIMITED TO CLAIMS OF BREACH OF IMPLIED OR EXPRESS
CONTRACT, BREACH OF PROMISE, MISREPRESENTATION, NEGLIGENCE, FRAUD, ESTOPPEL,
DEFAMATION, INFLICTION OF EMOTIONAL DISTRESS, VIOLATION OF PUBLIC POLICY,
WRONGFUL OR CONSTRUCTIVE DISCHARGE, OR ANY OTHER EMPLOYMENT RELATED TORT; EXCEPT
ONLY AAR’S RIGHT TO ENFORCE THE TERMS OF THIS AGREEMENT. NOTHING IN THIS RELEASE
REQUIRES AAR TO RELEASE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THIS AGREEMENT IS
EXECUTED.

 

9.                                      Severability.                        If
any provision of this Agreement is, in whole or in part, illegal or
unenforceable under applicable law or public policy, then only such illegal or
unenforceable part shall be void and of no effect, and the balance of this
agreement shall be construed to give effect to the intent of the parties to the
greatest possible extent.

 

10.                               Binding Effect.  This Agreement is binding
upon you, your heirs, executors, administrators, successors and assigns.

 

11.                               Entire Agreement.  This Agreement contains the
entire understanding of the parties with respect to your retirement from
employment with AAR, and supersedes all other agreements or communications
regarding such matters, including other policies of AAR governing retirement of
employment.

 

12.                               Choice of Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Illinois, without regard to its conflict of law rules.

 

13.                               Termination of Severance and Change in Control
Agreement. The Severance and Change in Control Agreement dated as of August 1,
2000, as amended on December 18, 2008 and

 

4

--------------------------------------------------------------------------------


 

October 6, 2015, between you and AAR is hereby terminated effective as of the
date of this Agreement.

 

14.                               Indemnification and D&O Insurance.  You will
continue to have all rights and benefits under your Indemnification Agreement
with AAR and AAR’s Directors’ and Officers’ Insurance Policy with respect to
acts and omissions during your employment with AAR.

 

15.                               Knowing and Voluntary.  Further, in
consideration of the promises of AAR referred to in this Agreement, you intend
to waive and release all claims identified in paragraph 8, including claims that
you may have under the Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. Section 620 et seq. to the fullest extent permitted by law in
accordance with Title II of the Older Workers Benefit Protection Act of 1990,
Public Law 101-433. In furtherance of this intention, you acknowledge and
understand that:

 

(a)                                 You may have until August 8, 2016 to
consider and execute this Agreement.

 

(b)                                 Within 7 days after you execute this
Agreement, you will have the right, by providing written notice to AAR’s Vice
President, General Counsel and Secretary, to revoke your acceptance of this
Agreement.  You will not be entitled to receive Severance Pay and this Agreement
will not become effective until after the revocation period expires.

 

(c)                                  You are receiving consideration for this
Agreement in addition to that which you otherwise would be entitled.

 

(d)                                 You enter into the Agreement voluntarily,
knowingly and without duress.

 

(e)                                  You are advised to consult with an attorney
prior to executing this Agreement.

 

Please indicate your agreement by signing and returning this Agreement by
August 8, 2016.

 

Very truly yours,

 

 

AAR CORP.

 

 

 

 

 

 

 

By:

/s/ Robert J. Regan

 

Name:

Robert J. Regan

 

Title:

Vice President, General Counsel and Secretary

 

Date:

July 27, 2016

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

By:

/s/ Michael J. Sharp

 

Name:

Michael J. Sharp

 

Date:

July 27, 2016

 

 

5

--------------------------------------------------------------------------------

 